CLD-059                                                         NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3644
                                       ___________

                            IN RE: FRANCISCO LANZO,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                          (Related to Civ. No. 1:16-cv-00449)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                December 20, 2018
            Before: CHAGARES, RESTREPO and SCIRICA, Circuit Judges

                            (Opinion filed: January 23, 2019)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       State prisoner Francisco Lanzo, proceeding pro se, seeks a writ of mandamus in

connection with a habeas petition he filed in the District Court. For the reasons that

follow, we will deny Lanzo’s mandamus petition.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In June 2016, Lanzo filed a habeas petition pursuant to 28 U.S.C. § 2254 in the

District Court. On November 29, 2018, Lanzo filed this mandamus petition, asking that

we direct the District Court to rule on his habeas petition. Lanzo also put forth arguments

as to why this Court should grant his habeas petition. A week later, on December 7,

2018, the District Court issued a memorandum and order, denying Lanzo’s habeas

petition.

       Mandamus is a drastic remedy that is granted in only extraordinary cases. In re

Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). Petitioners must

establish that they have “no other adequate means” to obtain the relief requested, and that

they have a “clear and indisputable” right to issuance of the writ. Madden v. Myers, 102

F.3d 74, 79 (3d Cir. 1996).

       Lanzo does not meet the standard for mandamus relief. To the extent that Lanzo

asks us to order the District Court to rule on his habeas petition, he has already received

the relief that he requested. Furthermore, although he believes he was entitled to a

different outcome in the District Court, mandamus may not be used as a substitute for

appeal. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d at 378-79.

Accordingly, we will deny Lanzo’s petition.




                                              2